Name: Commission Regulation (EEC) No 389/80 of 19 February 1980 on the establishment of a supplementary quota for 1980 for imports into the Community of woven pneumatic mattresses originating in Poland
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 20 . 2 . 80 Official Journal of the European Communities No L 45/9 COMMISSION REGULATION (EEC) No 389/80 of 19 February 1980 on the establishment of a supplementary quota for 1980 for imports into the Community of woven pneumatic mattresses originating in Poland share thereof allocated to that Member State may be insufficient to meet fully the requirements in 1980 ; Whereas it is therefore desirable to increase the quantitative limit for this product and the share allo ­ cated to the United Kingdom ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Textile Committee, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3059/78 of 21 December 1978 on common rules for imports of certain textile products originating in third countries ('), as last amended by Regulation (EEC) No 2143/79 ( 2), and in particular Article 9 (2) thereof, Whereas, by Council Regulation (EEC) No 11 76/79 (3), quantitative restrictions in respect of Poland were included in Annex IV to Regulation (EEC) No 3059/78 ; Whereas additional import requirements have emerged in the United Kingdom for woven pneu ­ matic mattresses imported from Poland ; whereas the quantitative limit fixed for the Community and the HAS ADOPTED THIS REGULATION : Article 1 The Community quantitative limit and the United Kingdom share thereof for woven pneumatic mattresses, fixed in Annex IV to Regulation (EEC) No 3059/78 , are amended as follows for the year 1980 : Cate ­ gory CCT heading No NIMEXE code ( 1980) Description Third countries Member States Units Quantitative limits from 1 January to 31 December 19X0 110 62.04 A III B III 62.04-25 ; 75 Tarpaulins, sails, awnings , sun ­ blinds, tents and camping goods : Woven pneumatic mattresses Poland UK EEC Tonnes 208 1 710 Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 19 February 1980 . For the Commission Wilhelm HAFERKAMP Vice-President 0 ) OJ No L 365, 27 . 12 . 1978 , p . 1 ( 2 ) OJ No L 248 , 2 . 10 . 1979 , p . 1 . P) OJ No L 149, 18 . 6 . 1979, p . 1 .